                                   AFFIDAVIT OF SERVICE

STATE OF NEW YORK }
COUNTY OF NASSAU } ss.:

        I, PABLO E. MARTINEZ, being duly sworn, depose and state: That I am not a party to
this action, am over 18 years of age, and reside in the County of Nassau, State of New York.

       That on April 7, 2021, I served Magistrate Judge Anne Y. Shields's Scheduling Order filed
via ECF on April 6, 2021, upon:
              Pepe Rosso 24 Inc.                      Rosso Uptown, Ltd. d/b/a Rosso Uptown
               d/b/a Pepe Rosso                      Pizzeria & Restaurant and/or Brick Osteria
           24 Manorhaven Boulevard                                52 Main Street
       Port Washington, New York 11050                   Port Washington, New York 11050

               Michael Tizzano                                  Massimo Gammella
          44 Sintsink Dr. East, Apt. E                       24 Manorhaven Boulevard
       Port Washington, New York 11050                   Port Washington, New York 11050
       Email: michaelcapri@optonline.net                 Email: Massimo@mashomes.com


the addresses designated by said party(s) or attorney(s) for-that purpose in the matter of:

       Manuel Barrera, v. Pepe Rosso 24 Inc., et al.; Docket No. 2: 18-cv-04558-DG-AYS

[X] by depositing a true copy of the same, enclosed in a post-paid properly addressed wrapper,
VIA FIRST CLASS MAIL, in a post office depository under the exclusive care of the United
States Postal Service within the State of New York.
[ ] by depositing a true copy of the same, enclosed in a post-paid properly addressed CERTIFIED
MAIL/RETURN RECEIPT wrapper, in a post office depository under the exclusive care of the
United States Postal Service within the State of New York.
[ ] by dispatching a copy by overnight delivery via Federal Express OVERNIGHT MAIL to the
parties above named at the address so indicated.
[ ] by PERSONALLY delivering a true copy of same to each person above named at the address
so indicated. I knew each person mentioned and described in said papers a party therein;
[X] by transmitting a true copy of same to the parties above named by ELECTRONIC MAIL so
designated by said parties.

Sworn to before me on April 7, 2021,



                                                           PABLO E. MARTINEZ
